SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Amendment Number 3 Under the Securities Exchange Act of 1934 Bluegate Corporation (Name of Issuer) Common Stock, par value $0.001 (Title of Class of Securities) 09623A-10-5 (CUSIP Number) Stephen John Sperco and SAI Corporation Two Prudential Plaza, Suite 700, 180 North Stetson Avenue Chicago, Illinois60601 (312) 602-7000 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications) June 28, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D and is filing this schedule because of ''240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See '240,13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 09623A-10-5 PAGE 2 OF5 (1) Name of Reporting Person and IRS Identification No. of Above Person: Stephen John Sperco, and a company he controls, SAI Corporation (2) Check the Appropriate Box if a Member of a Group (See Instructions). (a)o (b) o (3) SEC Use Only (4) Source of Funds (See Instructions) PF (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e). o (6) Citizenship or Place of Organization United States of America NUMBER OF SHARES BENE- FICIALLY OWNED BY EACH REPORTING PERSON WITH (7) Sole Voting Power 9,800,000 (8) Shared Voting Power -0- (9) Sole Dispositive Power 9,800,000 (10) Shared Dispositive Power -0- (11) Aggregate Amount Owned by Each Reporting Person 9,800,000 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares o (13) Percent of Class Represented by Amount if Row (11) 42% without taking into account the super voting power of Series C Preferred Stock; and 67% when taking into account the super voting power of Series C Preferred Stock. (14) Type of Reporting Person INand CO CUSIP NO. 09623A-10-5 PAGE 3 OF5 ITEM 1. Security and Issuer This Schedule 13D is being filed with respect to shares of common stock, par value $0.001 per share, of Bluegate Corporation, whose address is 701 N. Post Oak Rd., Suite 600, Houston, Texas77024. ITEM 2. Identity and Background (a) Stephen J. Sperco and a company he controls, SAI Corporation. (b) Business address: TwoPrudentialPlaza, Suite 700, 180 North Stetson AvenueChicago, Illinois60601. (c) Mr. Sperco is the CEO of Bluegate Corporation, 701 N. Post Oak Rd., Suite 600, Houston, Texas77024. (d) Mr. Sperco has not, during the last five years, been convicted in a criminal proceeding (excluding minor traffic violations or similar misdemeanors). (e) Mr. Sperco has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Mr. Sperco is a citizen of the United States of America ITEM 3. Source and Amount of Funds or Other Consideration This Form 13D/A discloses that on June 28, 2007, Mr. Sperco and SAI Corporation purchased an aggregate of 48 shares of Series C Preferred Stock and 6,000,000 warrants for an aggregate of $600,000 in cash. CUSIP NO. 09623A-10-5 PAGE 4 OF5 ITEM 4. Purpose of Transaction On June 28, 2007, Mr. Sperco and SAI Corporation purchased an aggregate of 48 shares of Series C Preferred Stock and 6,000,000 warrants for an aggregate of $600,000 in cash. Each share of Series C Preferred Stock is convertible into 25,000 shares of common stock.The stated value per share of the Series C Preferred Stock is $12,500.Each share of Series C Preferred Stock is convertible into 25,000 shares of common stock.Each share of Series C Preferred Stock has 15 times the number of votes of its conversion-equivalent number of shares of common stock, or 375,000 votes per share of Series C Preferred Stock.The 48 shares of Preferred Stock will have an aggregate of 18 million votes.The Preferred Stock votes along with the common stock on all matters requiring a vote of shareholders.The Preferred Stock is not redeemable by us.One of the conditions of Mr. Sperco’s purchase of the Series C Preferred Stock was that both he and Dale Geary be appointed as Directors. (a)Mr. Sperco may, from time to time, acquire additional securities of the registrant for investment purposes. In connection with Mr. Sperco's position as the CEO of the registrant, he could receive as compensation, stock and options to acquire shares of common stock. (b)Mr. Sperco has no present plans or proposals for an extraordinary corporate transaction involving the registrant. (c)Mr. Sperco has no present plans or proposals involving the sale or transfer of a material amount of assets of the registrant or any of its subsidiaries. (d)Mr. Sperco has no present plans or proposals involving any change in the present board of directors or management of registrant, nor any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board. (e)Mr. Sperco has no present plans or proposals for a material change in the present capitalization or dividend policy of the registrant. (f)Mr. Sperco has no present plans or proposals for a material change in the registrant's business or corporate structure. (g)Mr. Sperco has no present plans or proposals for changes in the registrant's charter or bylaws, or instruments corresponding thereto or other actions that may impede the acquisition of control of the registrant by any person. (h)Mr. Sperco has no present plans or proposals for causing a class of securities of the registrant to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association. (i)Mr. Sperco has no present plans or proposals for a class of securities of the registrant becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act. (j)Mr. Sperco has no present plans or proposals for any actions similar to those enumerated above. CUSIP NO. 09623A-10-5 PAGE 5 OF5 ITEM 5. Interest in Securities of the Issuer (a) Mr. Sperco is the beneficial owner of 9,800,000 shares of common stock. (b) Mr. Sperco has sole voting and dispositive power for all of the shares of common stock. (c) Mr. Sperco has not made any transactions in common stock during the past sixty days, other than as described herein. (d) Other than Mr. Sperco, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, Mr. Sperco holdings. (e) Not applicable. ITEM 6. Contract, Agreements, Understandings or Relationships with Respect to Securities of the Issuer Mr. Sperco was appointed as a director.He remains our CEO.Mr. Geary, an employee of SAI Corporation, was appointed as a director. ITEM 7. Material to be Filed as Exhibits All of the exhibits filed by Bluegate Corporation in its Form 8-K filed July 3, 2007 on SEC File number 000-22711 are incorporated by reference herein. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete, and correct. Date (signed) July 5, 2007 /s/ Stephen John Sperco Stephen John Sperco
